Citation Nr: 0522229	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left ankle fracture, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

A Travel Board hearing was held in February 2005, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

In addition to the issue of increased rating for the left 
ankle disorder, the veteran was provided a Statement of the 
Case which addressed the issue of service connection for a 
low back disability.  However the substantive appeal which 
followed was confined solely to the left ankle issue, and at 
the time of the Board hearing, it was agreed that such was 
the sole issue on appeal.  Accordingly, the Board has no 
jurisdiction to address the issue of service connection for a 
low back disorder.  See 38 C.F.R. § 20.202.  

The issue of an increased rating for residuals of a left 
ankle fracture is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be notified if further action is required on his part.


REMAND

The veteran claims that a rating in excess of 20 percent is 
warranted for his service-connected residuals of a left ankle 
fracture.  

In this case, it is noted that in conjunction with the 
February 2005 Travel Board hearing, the veteran submitted 
records dated from December 1999 to April 2005 pertaining to 
his left ankle disability.  Such records reflected ongoing 
treatment for post-traumatic osteoarthritis of the left 
ankle.  Additional records dated in June 2005 were received 
which show swelling and grinding.  The veteran complained of 
significant pain, especially with activity, unrelieved with 
conservative management.  The veteran wore custom boots with 
some improvement in his symptoms.  It was noted that the 
veteran was recommended for ankle fusion surgery due to his 
left ankle symptoms.  

In addition, the veteran last underwent a VA examination in 
May 2003 in connection with his claim for a higher evaluation 
for the service-connected residuals of a left ankle fracture.  
The examination report noted a diagnostic impression of 
residuals of a left ankle fracture.  The examiner noted that 
no medical records were made available for review at the time 
of the examination.  The Board notes that VA examiner should 
review a claimant's prior medical records when it is 
necessary to ensure a fully informed exam or to provide an 
adequate basis for the examiner's findings.  Here, in the 
judgment of the Board, review of the claim file would be 
helpful in assuring an adequate VA rating examination.  
Further, in view of the ongoing pathology, a current 
examination would be beneficial so the Board can properly 
assess the level of the veteran's disability.  Therefore, on 
remand, the veteran should be scheduled for a current VA 
examination to obtain such medical opinion from a physician 
who reviewed the veteran's medical history.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2004).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of the residuals of a left 
ankle fracture, or to provide the 
identifying information and any 
authorization necessary to enable the RO 
to obtain a copy of such records on his 
behalf.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.  

3.  In any event, the RO should obtain a 
copy of any pertinent VA outpatient 
records for the period since June 2005.  

4.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent, and 
severity of his service-connected 
residuals of a left ankle fracture.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge this review in the 
examination report.  All appropriate 
tests and studies, including X-rays and 
range of motion studies, should be 
conducted, and all clinical findings 
should be reported in detail.  In the 
examination report, the physician should 
offer specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination of the left ankle.  
Further, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss during flare-
ups of pain and/or weakness of as a 
result of the service-connected 
disability.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion.  The examiner should also 
identify the presence of any ankylosis of 
the veteran's left ankle and indicate 
whether there is any malunion.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  

5.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.  

6.  Then, the RO should readjudicate the 
claim based on a de novo review of all 
pertinent evidence and in light of all 
applicable legal criteria.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the requisite opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


